DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-11, 16, 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Harris (US 6577817).
Harris discloses in reference to claim:
1.  A hot water tank including: a shell 1 enclosing a chamber 4 containing a heat exchange liquid, said shell including a base 6, side wall 5 and lid 10;  a cold water inlet 8 connected to a first end of a heat exchanger coil 7, and a hot water outlet 9 connected to a second end of said heat exchanger coil 7, wherein said heat exchanger is located above a midline of said chamber, wherein said midline A is located substantially half way between said lid and said base;  and a primary heating element 11 

    PNG
    media_image1.png
    1156
    1067
    media_image1.png
    Greyscale
 

4.  A tank as claimed in claim 1, wherein said primary heating element is an AC element. 
 

 

7.  A tank as claimed in claim 1, wherein said heat exchanger is located in the top half of said chamber, and said primary heating element is located in the lower third of said chamber. See Figure 1 above. Note that heat exchanger is located in the top half, though not exclusively in the top half.
 
8.  A tank as claimed in claim 1, wherein said primary heating element is located nearby said base. See Figure 1 above
 
9.  A tank as claimed in claim 1, wherein said primary heating element is suspended in said heat exchange liquid. See Figure 1 above
 
10.  A tank as claimed in claim 9, wherein said primary heating element is suspended from or through said lid. See Figure 1 above
 
11.  A tank as claimed in claim 1, wherein said primary heating element is located substantially along a centre line passing vertically through the tank. See Figure 1 above

 16.  A tank as claimed in claim 1, further including a fill pipe  27 passing through said lid to enable said heat exchange liquid to be added or removed from said shell. 
23.  A tank as claimed in claim 1, further including a controller adapted to switch said primary heating element on or off.
Claim(s) 1, 4-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Roberts (US 4602145)
Roberts discloses in reference to claim:
1.  A hot water tank including: a shell 1 enclosing a chamber 4 containing a heat exchange liquid, said shell including a base B side wall S and lid T;  a cold water inlet 100 connected to a first end of a heat exchanger coil 104, and a hot water outlet 106 connected to a second end of said heat exchanger coil 104, wherein said heat exchanger is located above a midline A of said chamber, wherein said midline A is located substantially half way between said lid and said base;  and a primary heating element 29 connected to a power source for heating said heat exchange liquid, said primary heating element being located in a lower portion of said chamber (below midline A). 

    PNG
    media_image2.png
    1533
    1012
    media_image2.png
    Greyscale

4.  A tank as claimed in claim 1, wherein said primary heating element is an AC element. 
 
5.  A tank as claimed in claim 1, wherein said cold water inlet, said hot water inlet and said primary heating element pass through said lid.  See Figure 3 above. 
 

7.  A tank as claimed in claim 1, wherein said heat exchanger is located in the top half of said chamber, and said primary heating element is located in the lower third of said chamber. See Figure 3 above. Note that heat exchanger is located in the top half, though not exclusively in the top half.
 
8.  A tank as claimed in claim 1, wherein said primary heating element is located nearby said base. See Figure 3 above
 
9.  A tank as claimed in claim 1, wherein said primary heating element is suspended in said heat exchange liquid. See Figure 3 above
 
10.  A tank as claimed in claim 9, wherein said primary heating element is suspended from or through said lid. See Figure 3 above
 
11.  A tank as claimed in claim 1, wherein said primary heating element is located substantially along a centre line passing vertically through the tank. See Figure 3 above

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claims 2, 3, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 6577817) in view of Chaudhry et al. (US 2016/0195284A1).
Harris discloses the claimed invention except in reference to claim:
2.  A tank as claimed in claim 1, wherein said heat exchanger includes a parallel set of coils running from said first end to said second end. 
Note that Harris teaches in Fig. 4 the provision of a parallel set of coils running from said first end to said second end.  One of skill in the art would find it obvious that the parallel coils can be used in the embodiment shown in Fig. 1 of Harris for the reasons given relating to the embodiment of Fig. 4. 

    PNG
    media_image3.png
    789
    893
    media_image3.png
    Greyscale


3.  A tank as claimed in claim 1, wherein said primary heating element is a DC element, and said power source is a photovoltaic panel array. 
	Harris teaches the claimed invention except the use of DC heating element powered by a PV array.   Chaudhry discloses a water heating device where a DC heating element powered by a PV array is provided in order to present flexibility to the user. One of skill in the art would find it obvious to provide a DC heating element powered by a PV array in place of or in addition to the heating element taught by Harris Fig. 1 for the same reasons discussed by Chaudhry. 
 
13.  A tank as claimed in claim 1, further comprising a second heating element connected to a second power source, said second heating element being positioned inside said heat exchanger. 
Note the modification with respect to claim 3 to include an additional DC heating element powered by a PV array meets the claimed limitations. 
 
Claims 12, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 6577817) in view of Chaudhry et al. (US 2016/0195284A1) and further in view of Harris (US 6198879) and Choudhary et al. (US 2013/0186385).
Harris ‘817 discloses the claimed invention as described above with respect to claim 1 and further in reference to claim:


12.  A hot water tank including:
 a cylindrical shell 1 enclosing a chamber  4 containing a heat exchange liquid, said shell including a base 6, side wall 5  and lid 10;  a cold water inlet 8 connected through said lid to a first end of 

Harris does not explicitly disclose the use of a first and second splitter connecting parallel coils or  a  DC heating element being connected to a photovoltaic array. 
Harris ‘879 discloses a first and second splitter connecting parallel coils as claimed and shown in Fig. 2D

    PNG
    media_image4.png
    940
    1072
    media_image4.png
    Greyscale

It would have been obvious to one of skill to modify the Harris ‘817 device to use the 
splitter/coil arrangement taught by Harris ‘879 at least under KSR rationales C and D. 


17.  A tank as claimed in claim 12, wherein said shell is plastic. Harris ‘817 teaches the inner wall and outer wall of the tank and the upper wall and lower wall of the top are constructed from a plastic material.  
 
18.  A tank as claimed in claim 12, wherein said side wall is corrugated. 
 
19.  A tank as claimed in claim 12, wherein said shell is encased in insulation. 
 
20.  A tank as claimed in claim 19, wherein said insulation is preformed to accommodate a cylindrical profile to encase said shell. 
 
21.  A tank as claimed in claim 20, wherein said cylindrical profile creates air pockets between said shell and said preformed insulation. 
 Regarding claims 18-20, Harris ‘817 teaches a first open space region 2E, shown in more detail in FIGS. 4 and 5, between the inner wall 4 and outer wall 5 is filled with a thermal insulation material 6 preferably made from cellulose, cardboard, corrugated cardboard, foam or cellulose fibers.

Harris ‘817 in view of Chaudhry and Harris ‘879 teach the claimed invention as described above except in reference to claim:

22.  A tank as claimed in claim 19, wherein said insulation is encased in a reflective aluminum outer skin. 
Choudhary teaches the use of a reflective aluminum skin encasing the insulation on a water heating tank. One of skill would find it obvious to modify the Harris ‘817 device to include the insulation taught by Choudhary for the benefits described. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

THOR S. CAMPBELL
Examiner
Art Unit 3742



/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761